NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                         MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

E.L.A., JR.,                             )
                                         )
               Appellant,                )
                                         )
v.                                       )    Case No. 2D17-3562
                                         )
M.F.M.,                                  )
                                         )
               Appellee.                 )
                                         )

Opinion filed May 30, 2018.

Appeal from the Circuit Court for
Hillsborough County; Carl C. Hinson,
Judge.

E.L.A., pro se.

Lawrence J. Hodz of Cortes Hodz Family
Law & Mediation, P.A., Tampa, for
Appellee.


PER CURIAM.


               Affirmed.


CRENSHAW and LUCAS, JJ., and GENTILE, GEOFFREY H., ASSOCIATE JUDGE,
Concur.